MEMORANDUM**
Claude E. Saunders appeals pro se the district court’s dismissal of his action against the State of California and individual defendants. The district court did not *646abuse its discretion in dismissing the action for failure to comply with Fed. R.Civ.P. 4(m), after Saunders failed to file a response to the district court’s order to show cause why the action should not be dismissed for failure to effect proper service. De Tie v. Orange County, 152 F.3d 1109, 1111 n. 5 (9th Cir.1998) (holding that if no good cause is shown, Rule 4(m) permits, but does not require, the district court to extend the time for service).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.